
	

113 HR 4121 RH: Small Business Development Centers Improvement Act of 2014
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 341
		113th CONGRESS
		2d Session
		H. R. 4121
		[Report No. 113–461]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Ms. Velázquez introduced the following bill; which was referred to the Committee on Small Business
		
		
			May 21, 2014
			Additional sponsor: Mr. Murphy of Florida
		
		
			May 21, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 28, 2014
		
		
			
		
		A BILL
		To amend the Small Business Act to provide for improvements to small business development centers.
	
	
		1.Short titleThis Act may be cited as the Small Business Development Centers Improvement Act of 2014.
		2.Use of Authorized Entrepreneurial Development ProgramsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by adding at the end the following:
			
				48.Use of Authorized Entrepreneurial Development Programs
					(a)Expanded support for entrerpreneurs
						(1)In generalNotwithstanding any other provision of law, the Administrator shall only use the programs
			 authorized in sections 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, and 32 of
			 this Act, and sections 358 and 389 of the Small Business Investment Act to
			 deliver entrepreneurial development services, entrepreneurial education,
			 business incubation services, growth acceleration services, support for
			 the development and maintenance of clusters, or business training.
						(2)ExceptionThis section shall not apply to services provided to assist small business concerns owned by an
			 Indian tribe.
						(b)Annual reportBeginning on the first December 1 after the date of enactment of this subsection, the Administrator
			 shall annually report to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate on all entrepreneurial development activities undertaken in
			 the current fiscal year. This report shall include—
						(1)a description and operating details for each program and activity;
						(2)operating circulars, manuals, and standard operating procedures for each program and activity;
						(3)a description of the process used to award grants under each program and activity;
						(4)a list of all awardees, contractors, and vendors (including organization name and location) and the
			 amount of awards for the current fiscal year for each program and
			 activity;
						(5)the amount of funding obligated for the current fiscal year for each program and activity; and
						(6)the names and titles for those individuals responsible for each program and activity..
		3.Marketing of ServicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:
			
				(o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing
			 and advertising their services to individuals and small businesses..
		4.Confidentiality RequirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting
			 after under this section the following: to any State, local or Federal agency or third party.
		5.Data Collection
			(a)In generalSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended—
				(1)in clause (ii), by striking as provided in this section and and inserting as provided in this section,; and
				(2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this
			 section.
				(b)Annual report on data collectionSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 3 of this Act, is
			 further amended by adding at the end the following:
				
					(p)Annual Report on data collectionThe Administrator shall report annually to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate on data collection activities related to the Small Business
			 Development Center program..
			6.Matchmaking and Other EventsSection 21(a)(3)(C) of the Small Business Act (15 U.S.C. 648(a)(3)(C)) is amended to read as
			 follows:
			
				(C)Such participation in private partnerships and cosponsorships with the Administration shall not
			 limit Small Business Development Centers from collecting fees or other
			 income related to the operation of such partnerships and cosponsorships..
		7.Equity for SBDCsSection 21(a)(4)(C)(v)(I) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)(I)) is amended—
			(1)in item (aa), by striking ; and and inserting a period; and
			(2)by striking item (bb).
			8.Award of Grants to SBDCsSection 21 of the Small Business Act (15 U.S.C. 648), as amended by sections 3 and 5 of this Act,
			 is further amended by adding at the end the following:
			
				(q)Limitation on award of grantsExcept for not-for-profit institutions of higher education, notwithstanding any provision of law,
			 the Administrator shall not award grants (including contracts and
			 cooperative agreements) under this section to any entity other than those
			 that received grants (including contracts and cooperative agreements)
			 under this section prior to September 30, 2014, and that seek to renew
			 such grants (including contracts and cooperative agreements) after such
			 date..
		9.Disaster reformsSection 21(b)(3) of the Small Business Act (15 U.S.C. 648(b)(3)) is amended—
			(1)by striking (3) At the discretion and inserting the following:
				
					(3)Assistance to out-of-state small businesses
						(A)In generalAt the discretion; and
			(2)by adding at the end the following:
				
					(B)Disaster recovery assistance
						(i)In generalAt the discretion of the Administrator, the Administrator may authorize a small business
			 development center to provide assistance, as described in subsection (c),
			 to a small business concern located outside of the State, without regard
			 to geographic proximity, if the small business concern is located in an
			 area for which the President has declared a major disaster under section
			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5170), during the period of the declaration.
						(ii)Continuity of servicesA small business development center that provides counselors to an area described in clause (i)
			 shall, to the maximum extent practicable, ensure continuity of services in
			 any State in which the small business development center otherwise
			 provides services.
						(iii)Access to disaster recovery facilitiesFor purposes of this subparagraph, the Administrator shall, to the maximum extent practicable,
			 permit the personnel of a small business development center to use any
			 site or facility designated by the Administrator for use to provide
			 disaster recovery assistance..
			10.Inclusions of entrepreneurship training for unemployed individualsSection 21(c)(3)(A) of the Small Business Act (15 U.S.C. 648(c)(3)(A)) is amended—
			(1)in clause (iii), by striking and at the end;
			(2)in clause (iv), by inserting and at the end; and
			(3)by adding at the end the following:
				
					(v)educating unemployed individuals on entrepreneurship and working with such individuals to start new
			 businesses;.
			
	
		May 21, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
